Citation Nr: 0924725	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  05-00 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for status post right 
total hip replacement for aseptic necrosis, currently 
evaluated as 30 percent disabling.

2.  Entitlement to service connection for right knee 
condition, to include as secondary to the service-connected 
right hip disability.

3.  Entitlement to service connection for right foot 
condition, to include as secondary to the service-connected 
right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to July 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently incarcerated.  The United States 
Court of Appeals for Veterans Claims (Court) has cautioned 
"those who adjudicate claims of incarcerated veterans to be 
certain that they tailor their assistance to the peculiar 
circumstances of confinement.  Such individuals are entitled 
to the same care and consideration given to their fellow 
veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  In 
Bolton, the Court remanded a case where the RO claimed an 
inability to get a fee-basis physician to conduct an 
examination at a correctional facility.  In that case, 
further efforts were deemed necessary to attempt to examine 
the veteran.  Id.

The VA Adjudication Procedure Manual contains a provision for 
scheduling examinations of incarcerated veterans.  The manual 
calls for the AOJ or the local Veterans Health Administration 
(VHA) Medical Examination Coordinator to confer with prison 
authorities to determine whether the veteran should be 
escorted to a VA medical facility for examination by VHA 
personnel.  If that is not possible, the veteran may be 
examined at the prison by: (1) VHA personnel; (2) prison 
medical providers at VA expense; or (3) fee-basis providers 
contracted by VHA. See M21-1MR, Part III.iv.3.A.11.d (2008).

Here, the RO scheduled a VA examination in October 2008 to 
determine the current severity of the Veteran's right hip 
disability.  The last VA examination was conducted in January 
2004, prior to the hip replacement surgery.  In May 2009, the 
VA examiner gave an account of her efforts to arrange the VA 
examination.  She spoke to a registered nurse at the 
correctional institution (CI).  The nurse told her that the 
CI's physician refused to conduct an examination due to time 
constraints.  Secondly, the Veteran would not be allowed to 
leave the CI for an examination.  The VA examiner can conduct 
the examination at the CI if she gets the necessary 
permission, which is contingent on a screening process.  The 
VA examiner stated her willingness to undergo the screening 
process.  The RO then certified the case to the Board without 
any further action.  A reasonable effort should be made to 
conduct an examination at the CI.

If conducted, the VA examination should also address the 
service connection claims of the right knee and right foot.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, there is no competent medical evidence showing 
a relationship between injuries in service and the current 
knee and foot conditions or the service-connected hip 
disability.  There is evidence of a pre-service lower 
extremity injury in 1975.  There is also a post-service 
fracture of the right tibia and fibula resulting from a 
motorcycle accident in 1999.  During service, there was a 
minor knee injury in training.  The February 1978 separation 
examination notes a healed laceration of the right knee.  VA 
treatment records show current diagnoses of right knee and 
foot conditions, attributing them to the non-service related 
injuries.  However, a VA examination should be conducted to 
determine, at the very least, whether the service-connected 
right hip disability is aggravating the right knee and foot.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).
 
Accordingly, the case is REMANDED for the following action:

1.  Make a reasonable attempt to comply 
with the CI's screening process so that a 
VA examiner may conduct an examination of 
the Veteran at the CI. 

2.  If the CI approves, schedule the 
Veteran for a VA examination of his right 
hip, right knee, and right foot.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.

Determine the nature and severity of the 
Veteran's right hip disability.  All 
indicated studies should be performed, and 
all findings should be reported in detail.

Examine the Veteran's right knee and right 
foot to ascertain the nature and etiology 
of his symptoms.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  If a 
diagnosis is made, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the right knee and/or right 
foot condition is the result of an injury 
in service or has been caused or 
aggravated by the service-connected right 
hip disability.  The examiner should 
provide a complete rationale for each 
opinion.

3.  Readjudicate the issues on appeal in 
light of all of the evidence of record.  
If the benefits are not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




